 SHELL RAY MINING53Shell Ray Mining, Inc. and United Mine Workers ofAmerica District 17, Subdistrict II, Cases 9•CA-23075(E) and 9-CA-23553(E), October 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn December 28, 1987, Administrative LawJudge Robert T Wallace issued the attached sup-plemental decision On July 5, 1988, the Board re-manded the proceeding to the judge On January23, 1989, the judge issued the attached second sup-plemental decision The General Counsel filed ex-ceptions and a supporting brief, and the Applicantfiled an answering bnef The Applicant filed athird motion to amend and supplement its applica-tion for award of fees and expenses under theEqual Access to Justice Act, and the GeneralCounsel filed a memorandum in opposition to theApplicant's motionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decisions and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderThe judge found in the second supplemental de-cision that the General Counsel lacked substantialjustification in issuing and processing the complaintand awarded $13,145 88 in fees and expenses to the1 In the second supplemental decision the judge reaffirmed his finding,for the reasons stated in the prior supplemental decision, that the GeneralCounsel had not shown substantial justification for issuing and pursuingthe complaint In the prior supplemental decision the judge rejected theGeneral Counsel's argument that there was substantial justification for al-leging that the Respondent engaged in direct dealing with the employeesbased on the General Counsel's assertions that "the buy-out agreementwas in reality nothing more than a plan to allow employees to purchasethe company at sometime in the future and was 'specifically contingentupon their retaining employee status during the term of the plan' Thejudge concluded that the General Counsel s assertions concerning directdealing were "lacking in evidentiary support and contrary to consistentand credited testimony of participants as well as the plain meaning of lan-guage used in the written [buyout] agreement" We affirm the judge'sfinding that the General Counsel was not substantially justified in allegingthat the Respondent engaged in direct dealing, but do not rely on thecredited testimony of the participants The plain meaning of the languageused in the written agreement and the affidavits obtained by the GeneralCounsel fall to support the General Counsel s assertions concerning directdealingIn the second supplemental decision, the judge declined to award anadditional reimbursement of $476 25 as requested in the Applicant'ssecond supplemental motion to amend its application for fees The Appli-cant asserted that although Coal Labor had charged the Applicant d dis-count rate of $50 per hour for Its services, It should be reimbursed at itscustomary fee rate of $65 per hour In the absence of exceptions to thejudge's rulings, we adopt pro forma the judge's ruling in this matterThe judge's second supplemental decision contains an inadvertenterror The balance sheet submitted by the Applicant with Its EAJA appli-cation was dated April 30,1987, not April 30,1957Applicant Thereafter, the Applicant filed a thirdmotion to amend the application for fees seekingadditional compensation of $1818 75 in fees and$87 58 in expenses, for a total amount of $1906 33We find that the Applicant is entitled to the addi-tional reimbursement, which, however, we reduceby $637 50 because the third motion to amend re-quests reimbursement for fees and expenses includ-ed in Applicant's second motion to amend the ap-plication for fees Accordingly, the Applicant is en-titled to reimbursement in the amount of $1268 83pursuant to its third motion to amend its applica-tion for feesORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Applicant, Shell RayMining, Inc, Iaeger, West Virginia, be awardedthe sum of $14,414 71 pursuant to its applicationfor an award under the Equal Access to JusticeAct and amendments to such applicationGarey E Lindsay, Esq , for the General CounselDonald R Johnson, Esq (Shott ci Johnson), of Bluefield,West Virginia, for the RespondentThomas H Zerbe, Esg and David J Hardy, Esq , for theCharging UnionSUPPLEMENTAL DECISIONEqual Access to Justice ActROBERT T WALLACE, Administrative Law Judge On30 September 1987, the Board affirmed my decision thatRespondent Shell Ray was not shown to have violatedthe Act subsequent to entering into a settlement agree-ment on 30 May 1986, and it reinstated that agreementand dismissed the complaint in 286 NLRB 466On 29 October 1987, Shell Ray filed an application forfees and expenses under the Equal Access to Justice Act(EAJA),1 and it filed a reply to the General Counsel'smotion to dismiss the applicationAs previously found, Shell Ray during the month ofApril 1986, and contrary to its obligations under a col-lective-bargaining agreement, unilaterally reduced wagesand benefits of its employees because, otherwise, it couldnot afford to mine coal at the drastically reduced per-tonprice offered by its lessor-proprietor And when its presi-dent (Ray Bailey) was informed on I May that an unfairlabor practice charge had been filed, he promptly closedthe mine, and in a letter dated 16 May he advised theRegional Director that he had done so for economic rea-sons and indicated a willingness to rectify the situationby paying the miners what they should have receivedunder the contract for the month they worked On 30'5 USC • 504 (1982), amended by Pub L 99-80, 99 Stat 183(1958)297 NLRB No 6 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMay, the matter apparently was resolved by means of anall party settlement agreementHowever, on 5 June operations resumed at the mineunder an arrangement whereby ostensibly the minerswere owners and Bailey and his brother were employeesOn 7 October the settlement agreement was set aside andthe complaint issued in this proceedingThe basic question under EAJA is whether there wassubstantial basis for issuing and processing the cornplaint 2 I conclude there was notAt the heanng the General Counsel sought and wasgranted permission to amend the complamt to allege thatthe mine closing on 1 May was in retailiation for thefiling of a charge and violative of Section 8(a)(4) of theAct As seen, the Region by virtue of Bailey s letterdated 16 May, had early notice that the closing was triggered by the filing of the charge That knowledge however, apparently had no effect on the settlement agreement entered into on 30 May 3 and at the trial counselfor the General Counsel did not dispute the data underlying Shell Ray s claim of economic justification Insteadreliance was placed solely on an inference of unlawfulmotive arising from Shell Ray s decision to shut downafter learning that a charge had been filed In light of thecompelling nature of the economic data and the absenceof any indication that it was not available prior to trial Ifind the eleventh hour allegation not shown to be substantially justified 4Another allegation is that the new owners receivedless than the wages called for in the collective bargainingagreement for work performed by them on and after 5June At the outset of the trial counsel for the GeneralCounsel asked (and was allowed) to drop this charge Hemade the request following an 1 1/2 hour recess duringwhich he examined company records There is no mdication that those records would not have been made available on request, to Board agents prior to trial Accordingly I find inclusion of the charge in the complaint andits retention up to the time of hearing not shown to besubstantially justifiedOne of the two remaining contested allegations is thatthe buyout agreement was in reality nothing more than aplan to allow employees to purchase the Company atsometime in the future and was specifically contingenton their retaining employee status during the term of theplan and based on those assertions counsel argued thatBailey s discussion of the plan on 4 June constituteddirect dealing with employees in contravention of itsduty to bargain with union representatives The assertions however were found lacking in evidentiary support and contrary to consistent and credited testimony ofparticipants as well as the plain meaning of languageused in the written agreement and that finding was affirmed by the Board without modification I conclude2 Union Carbide Building Co 276 NLRB 1410 (1985)3 The notice required to be posted pursuant to that agreement did notmention any retaliatory closing nor did it require reopening of the mine4 Compare Supershade Corp 280 NLRB 1213 (1968) in which theBoard affirmed Judge Steven B Fish s finding that the General Counselmay not avoid EAJA claims simply by citing testimony which if beheved would warrant a finding of violation in circumstances where thetestimony is patently incredible and could have been evaluated as suchdunng the investigative stage of the casethat here too there is no showing of substantial justificationThe last allegation is that employee Collins was discharged for engaging in a protected activity i e for retneving his settlement check and declining to participatein the buyout There was no direct evidence that thosematters motivated the termination, and the GeneralCounsel relied on an inference of animus arising fromfalseness of the reasons given for the discharge But byhis own testimony Collins (including his affidavit givenon 10 September) is shown to have been justifiabledropped from the rolls as a result of his extended unannoucned absence from work and failure to provide anyexplanation therefor Again there simply was no justification for the allegationCONCLUSIONS AND REMEDYI find a lack of substantial justification for setting asidethe settlement agreement and for issuing and pursing thecomplaint and that the motion to dismiss the applicationfor fees and expenses under the EAJA should be deniedThe General Counsel does not dispute the claimed reimbursable amounts, and upon careful review I find themto be accurate reasonable, and in accord with Section102 143 et seq of the Board s Rules and RegulationsAccordingly I find applicant Shell Ray entitled to reimbursement of $8675 in attorney and consultant fees and$1,005 16 in expenses for a total amount of $9,680 165 includmg $754 64 incurred in pursuing this application5 Although in some instances legal fees of $8 per hour were paid byShell Ray only the maximum allowable amount ($75) under the Board sRules and Regulations (Sec 102 145(b) was used in calculating the totalamount dueGarey E Lindsay Esq for the General Counsel _Donald R Johnson Esq (Shott & Johnson), of BluefieldWest Virginia for the RespondentThomas H Zerbe and David J Hardy Esqs for theCharging UnionSECOND SUPPLEMENTAL DECISIONEqual Access to Justice ActROBERT T WALLACE Administrative Law JudgePursuant to the Board s remand Order on July 5 1988the General Counsel opted to file an answer to the involved application for fees and expenses under the EqualAccess to Justice ActPreviously the General Counsel filed a motion to dismiss based on an argument that there was indeed substantial justification for issuing and pursuing the cornplaint I denied the motion and awarded reimbursementof fees and expenses in the amount of $9 680 16Substantive IssueThat issue is again addressed in the answer and uponcareful review of that document as well as the record asa whole I reaffirm, for the reasons stated in the priorsupplemental decision my finding that the General SHELL RAY MINING55Counsel has not shown substantial justification CompareLion Uniform, 285 NLRB 249 (1987)The only new matters presented are affidavits taken bya Board investigator on September 10, 1986, in whichthree employees state that an employee (Steele) who de-cided not to participate in the buyout was paid unionscale on and after June 5, 1986, and the General Counselargues she was entitled to Infer therefrom that employeeparticipants were paid less than scale in violation of thesettlement agreement At best, however, the inference istenuous, and the investigator could have obviated anyproblem simply by asking them what they were paidFailure to do so and need to rely on the Inference illus-trates the paucity of the file on which the complaintIssued Indeed, there is no indication that Applicantwould not voluntarily have made available its payrolland other financial records during the investigatory stagehad it been asked to do so 1Amount DueBy order dated October 17, 1988, I reopened therecord to permit submission of additional data Applicantavailed itself of the opportunity on November 16 and theGeneral Counsel responded on December 5As a threshold matter, the General Counsel arguesthat Applicant is not entitled to any reimbursement forthree reasons First, because it failed to comply with Sec-tion 102 143(d) of the Board's Regulations by not pre-senting a statement of financial condition "as of the dateof the complaint," i e, October 7, 1986 But that sectionsimply provides that an applicant present data sufficientto support a determination of its net worth on that dateIt does not require financial statements as of a particularday See Evergreen Lumber Go, 278 NLRB 656, 658 fn 2(1986) Here, the balance sheet submitted with the appli-cation shows a net worth of $60,553 85 as of April 30,1957, and that statement is consistent with credited testi-mony as well as financial data received at the trial onNovember 20 and 21, 1986 Taken together the evidenceestablishes that Applicant was well within the eligibilitystandard of $7 million as of October 7 Second, the Gen-eral Counsel contends that the financial data in the appli-cation cannot be used to establish eligibility for an awardbecause the verification by Applicant's financial officer(Ray Bailey) is fatally defective Citing Section102 147(e) and Industrial Security Services Corp, 289NLRB 459 (1988), she argues that a verification muststate that the data is accurate not simply "representative"and that affiant has personal knowledge of the assets andliabilities not just "familiarity" with them The cited Sec-tion and case, however, do not prescribe any set form'Apparently the only pretrial request for records is contained in a sub-poena issued over a month after the complaint was served and which re-quired that data be made available on the date of trial The fact that Applicant may not have responded to a suggestion in the subpoena that Itmight provide documents prior to hearing so that only those items se-lected [by the General Counsel] need be produced at the hearing"does not amount to a refusal to provide records as claimed in the Gen-eral Counsel's answer Similarly, her statement that Applicant destroyedcertain subpoenaed records (citing fn 4 of my decision in the basic case)is unwarranted if meant to suggest a deliberate suppression of evidenceThe superintendent testified to a practice that antedated both the subpoe-na and the complaintfor a verification, and in this case, where Bailey alsoswears that since the date of sale (June 13, 1986) he"provided and supervisedall accounting services[for the company] and has been and remains person-ally familiar with the assets, liabilities" and that the fi-nancial statements were prepared under his direct con-trol and supervision, I find the data sufficiently authenti-cated Third, the General Counsel urges that it be reject-ed in any event because it is not accompanied by a state-ment of Ray Bailey's personal net worth Her positionreflects a view that the "sale" on June 13 was a shamand that ownership and control of the Company re-mained with Bailey That view, however, is contrary tothe finding in the basic case that the sale was not shownto be other than bona fideAlternatively, the General Counsel contends that por-tions of the claim for reimbursement are unjustified andshould be disallowedThe claim is for moneys ($13,145 88 in total) paid byapplicant (1) to a labor consultant (Coal Labor, Inc ) foradvice and assistance given between November 3 and 21,1986 (including attendance at the trial) in the amount of$1,587 50,2 (2) to a law firm (Shott & Johnson) for legalservices ($4,837 503) and expenses ($696 13) provided be-tween November 13 and May 27, 1987, and (3) toDonald R Johnson, Esq (who severed a partnership re-lation with that firm in favor of individual practice onJune 1, 1987) for legal services ($5,381 254) and expenses($643 50) rendered from June 15 and continuing, includ-ing $2250 for services and $85 54 for expenses in reply-ing to the General Counsel's exceptions to the (first) sup-plemental decision and $881 255 for services and $248 93for expenses incurred subsequent to filing of the answerInitially, the General Counsel asks that compensationpaid for services rendered by Coal Labor after Novem-ber 13, 1986, be disallowed to the extent they duplicatework performed by Shott & Johnson In particular, shenotes that Coal Labor seeks compensation for time spentby its president and sole stockholder (Tom Woolwme)interviewing witnesses and appearing at trial The recordin the basic case shows Woolwme to be an advisor toApplicant's principals well before this proceeding began,and in light of the serious allegations in the complaint, Iwill not assume his services were duplicative of ratherthan complementary to those of Shott & JohnsonNext the General Counsel observes that the hourlyfees paid for the services of Coal Labor ($50) and the at-torneys ($75) are unsubstantiated by supporting docu-2 In its second supplemental request for an award, Applicant seeks ad-ditional reimbursement of $476 25 because It belatedly learned that CoalLabor normally charged $65 per hour for its services whereas Applicantwas charged a discount rate of $50 If allowed, the $476 25 presumablywould be paid to Coal Labor No reason being given for why the higherrate was not charged, I decline to award It now3 Applicant actually paid an additional $1,047 50 to Shott & Johnsonand to Donald R Johnson because their hourly rate on and after billingdate of February 5, 1987, was $85 But under the pertinent Board Regula-tion (Sec 102 145(b)), $75 continues to be the maximum allowable hourlyrate41d at fn 35 The second supplementally request asks compensation of $2,062 50However, I have reduced that amount by $1,181 25 because the latter isfor fees and expenses Included in Applicant s first supplement request 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmentation The fees do not exceed the maximum allowedunder Board regulations, and having considered the rela-tive complexity of the issues presented and my awarenessof fees generally charged for professional services, Iaccept statements in affidavits by Woolwme and Johnsonthat the respective fees were customary in their practiceand in line with prevailing rates for similar services intheir communitiesTurning to fees and expenses paid by Applicant in re-sponding to exceptions taken to the first supplementaldecision, the General Counsel takes the position thatnone of these should be reimbursed because she pre-vailed and the Board remanded the case to permit filingof an answer The argument is without merit The factthat the General Counsel prevailed on a proceduralaspect of the case has nothing to do with its burden toestablish that it had substantial justification for issuingand proceeding with the complaint, i e, the merits of thecase The General Counsel having failed to meet thatburden, Applicant may recover all amounts reasonallyincurred in vindicating its rights regardless of whether itexperienced procedural setbacks along the wayLastly, the General Counsel faults Applicant (1) for of-fering in support of its claim for legal fees paid only the"self-serving unsupported" affidavit of its attorney thathis expenditure of time was reasonable in the circum-stances, and (2) for failing adequately to substantiate allexpense items for which it claims reimbursement For ex-ample, she points out that no odometer readings wereprovided to verify attorney mileage charges, that thosecharges were billed at 25 cents per mile rather than the22 5 cents which the Government allows its employees,and that no receipts were supplied covering parking, tollfees, and mailing expensesI have carefully reviewed Applicant's submissions con-cerning services paid for These are broken down by spe-cific tasks performed during each billed hour In myjudgment the fees are clearly justified As to expenses,Applicant has offered an adequate number of receipts towarrant my conclusion that the expenditures were rea-sonable and incurred in connection with the instantcase 6 Regarding mileage, there is no requirement forodometer readings or that the mileage rate not exceed22 5 cents Instead, the general standard of whether anexpense was incurred and is reasonable appliesCONCLUSIONS AND REMEDYI find a lack of substantial justification for setting asidethe settlement agreement and for issuing and pursuingthe complaint, and that Applicant is entitled to reim-bursement of $13,145 886 I also note that Applicant offered to make other receipts available tothe General Counsel on request